UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1159


RODRIGO F. GONZALEZ,

                Plaintiff - Appellant,

          v.

HOGG INSURANCE GROUP, INC.,

                Defendant - Appellee,

          and

EDWARD HOGG, Agency Owner,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:11-cv-00147-AJT-JDD)


Submitted:   May 30, 2012                   Decided:   June 12, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodrigo F. Gonzalez, Appellant Pro Se.        Alan Steven Shachter,
Manassas, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodrigo   Gonzalez   appeals    the   district    court’s    order

granting summary judgment in favor of his former employer on his

employment discrimination claims.            We have reviewed the record

and   find   no   reversible   error   in    the   court’s   conclusion    that

Gonzalez failed to demonstrate that discrimination on account of

Gonzalez’s religion was a motivating factor in his termination.

Accordingly, we affirm the denial of that claim for the reasons

stated by the district court. *             Gonzalez v. Hogg Ins. Group,

Inc., No. 1:11-cv-00147-AJT-IDD (E.D. Va. filed Jan. 6, 2012 &

entered Jan. 9, 2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument   would   not   aid    the

decisional process.

                                                                     AFFIRMED




      *
       Because Gonzalez’s informal brief does not challenge the
basis for the district court’s disposition of his remaining
claims, Gonzalez has forfeited appellate review of those claims.
See 4th Cir. R. 34(b) (limiting review to issues raised in
informal appellate brief).



                                       2